WALKER, P. J.
It is not shown by the bill of exceptions that the testimony which, after it had been given, the defendant moved to exclude, Avas not responsive to a question or questions to Avhich the defendant had interposed no objection. A party cannot thus speculate on the ansAver that may be made to a question, and be entitled to have the answer excluded after it has been made.
The portions of the charge given by the court of its OAvn motion, to Avhich exceptions were reserved, Avere either not subject to any just criticism at all, or includ-*58eel propositions wliick were unquestionable. Neither of those exceptions can be sustained. The only expression in that charge which is complained of in the argument of the counsel for the appellant is one which Avas not called to the attention of the court by an exception. The action of the court in making use of that expression is not presented for review.
It is not claimed in argument that the court Avas in error in refusing to give either of the Avritten charges requested by the defendant. Under the evidence in .tiie case he Avas not entitled to have either of those charges given.
Affirmed.